        Case: 3:20-cv-00199-jdp Document #: 16 Filed: 07/28/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL G. NEWAGO,

                             Plaintiff,
        v.
                                                                         ORDER
 RN KRISTINE PRALLE, SGT. MITCHELL
                                                                      20-cv-199-jdp
 KUNHART, SGT. MCCLIMANS, and C.O.
 ANDREW HELLAND,

                             Defendant.


       Pro se plaintiff Michael G. Newago is proceeding on Eighth Amendment and state law

claims that prison staff at Jackson Correctional Institution failed to provide him medical care

after he told staff that he was experiencing severe stomach pain and was vomiting blood.

Newago has filed a motion for leave to file an amended complaint. Dkt. 13.

       I will grant the motion. Newago’s proposed amended complaint does not add any new

allegations, claims, or defendants, but the amended complaint removes references to unrelated

claims on which plaintiff is not proceeding and references to plaintiff’s state law negligence

claims against defendants. Therefore, it appears that plaintiff filed the amended complaint

solely to simply his pleading and to eliminate his state law claims. For the same reasons

explained in the previous screening order, Dkt. 6, Newago may continue proceeding on Eighth

Amendment claims against all defendants.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Michael G. Newago’s motion for leave to file an amended complaint, Dkt.
          13, is GRANTED.
Case: 3:20-cv-00199-jdp Document #: 16 Filed: 07/28/20 Page 2 of 2



2. Plaintiff is GRANTED leave to proceed on his claims that defendants Sergeant
   McClimans, Mitchell Kunhart, Andrew Helland, and Kristine Pralle violated his
   rights under the Eighth Amendment by failing to respond to his request for medical
   treatment after he reported that he was experiencing severe stomach pain and was
   vomiting blood.




   Entered July 28, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      2
